



Exhibit 10(d)


AMERICAN ELECTRIC POWER
EXECUTIVE SEVERANCE PLAN


(As Amended October 24, 2016)




By resolution of the Human Resources Committee of American Electric Power
Company, Inc. adopted this 24th day of October, 2016, this sets forth the
American Electric Power Executive Severance Plan (the “Plan”), as amended and
restated. The Plan was initially adopted on January 15, 2014.


ARTICLE I
PURPOSE AND TERM OF PLAN


Section 1.1    Purpose of the Plan. The purpose of the Plan is to provide
Eligible Employees with certain severance benefits as described in this Plan in
the event the Eligible Employee’s employment with the American Electric Power
System is terminated due to an Involuntary Termination or a Good Reason
Resignation.


Section 1.2    Characterization and Interpretation of the Plan. The Plan is
intended to comply with the requirements of Code section 409A and its related
regulations and guidance. Notwithstanding anything in the Plan to the contrary,
distributions may only be made under the Plan upon an event and in a manner
permitted by Code section 409A or an applicable exemption. If a payment is not
made by the designated payment date under the Plan, the payment shall be made by
December 31 of the calendar year in which the designated payment date occurs. To
the extent that any provision of the Plan would cause a conflict with the
requirements of Code section 409A, or would cause the administration of the Plan
to fail to satisfy the requirements of Code section 409A, such provision shall
be deemed null and void to the extent permitted by applicable law. All payments
to be made upon a termination of employment under this Plan may only be made
upon a “separation from service” (as that term is defined under Code section
409A and its related regulations and guidance). For purposes of Code section
409A, any right to receive a particular payment or a series of installment
payments under this Plan shall be treated as a right to receive separate (or a
series of separate) payments. Any right to receive a reimbursement or in-kind
benefit provided under the Plan shall be made or provided in accordance with the
requirements of Code section 409A, including, where applicable, the requirement
that: (i) any reimbursement shall be for expenses incurred during the
Participant’s lifetime (or during a shorter period of time specified in this
Plan); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.





--------------------------------------------------------------------------------






Section 1.3    Term and Effect of the Plan.


(a)The Plan generally shall be effective as of the Effective Date and, except to
the extent otherwise specified in the Plan, shall supersede any prior plan,
program, policy, or agreement under which the AEP System Companies provided
severance benefits prior to the Effective Date of the Plan for the Eligible
Employees. However, the Plan shall not be construed so as to supersede any prior
or existing plan, program, policy or agreement (or any portion of such prior
arrangement) pursuant to which an Eligible Employee accrued benefits other than
severance benefits.


(b)Notwithstanding the foregoing, the Plan shall not: (i) apply to any Employee
who is subject to an existing employment or severance agreement pursuant to
which the Company or any of the other AEP System Companies has arranged to
provide severance benefits to the Employee until the term of such agreement
expires (or, if earlier, such date as the Employee executes an acknowledgement
that this Plan supersedes such agreement); or (ii) supersede any plan, program,
policy or agreement pursuant to which the Company or any of the other AEP System
Companies has arranged to provide severance benefits to an Employee in
connection with the occurrence of a change in control.


(c)The Plan shall continue until terminated pursuant to Article VIII of the
Plan.


ARTICLE II
DEFINITIONS


Section 2.1    “AEP” shall mean American Electric Power Company, Inc., the
Company’s parent, and any successor to all or a major portion of the assets or
business of American Electric Power Company, Inc.


Section 2.2    “AEP System Companies” shall mean all subsidiaries, affiliates,
divisions, organizations and related entities of American Electric Power
Company, Inc., and any successor or assigns of any of the foregoing.


Section 2.3    “Annual Salary” shall mean the Participant’s regular annual base
salary immediately prior to the Participant’s Termination of employment,
including compensation converted to other benefits under a flexible pay
arrangement maintained by the Company or deferred pursuant to a written plan or
agreement with the Company, but excluding sign-on bonuses, allowances and
compensation paid or payable under any AEP System Company long-term or
short-term incentive plans or any similar payments, and any salary lump sum
amount paid in lieu of or in addition to a base wage or salary increase.


Section 2.4    “Board” shall mean the Board of Directors of AEP, or any
successor thereto.


Section 2.5 “Cause” shall mean any one or more of the following grounds for the
Termination of the employment of an Employee: (i) failure or refusal to perform
a substantial


2

--------------------------------------------------------------------------------





part of the Employee’s assigned duties and responsibilities following notice and
a reasonable opportunity to cure (if such failure is capable of cure); (ii)
commission of an act of willful misconduct, fraud, embezzlement or dishonesty
either in connection with the Employee's duties to any AEP System Company or
which otherwise is injurious to the best interest or reputation of any AEP
System Company; (iii) repeated failure to follow specific lawful directions of
the Board or any officer to whom the Employee reports; (iv) a violation of any
of the material terms and conditions of any written agreement or agreements the
Employee may from time to time have with an AEP System Company; (v) a material
violation of any of the rules of conduct of behavior of any AEP System Company,
such as may be provided in any employee handbook or as an AEP System Company may
promulgate from time to time, following notice and a reasonable opportunity to
cure (if such violation is capable of cure); (vi) conviction of, or plea of
guilty or nolo contendere to, (A) a felony, (B) a misdemeanor involving an act
of moral turpitude, or (C) a misdemeanor committed in connection with the
Employee’s employment with any AEP System Company which is injurious to the best
interest or reputation of any AEP System Company; or (vii) violation of any
applicable confidentiality, non-solicitation, or non-disparagement covenants or
obligations relating to any AEP System Company (including, without limitation,
the covenants set forth in Article VI). The Committee, in its sole and absolute
discretion, shall determine Cause.


Section 2.6    “Change in Control Termination” shall mean an Eligible Employee’s
termination of employment that occurs in connection with a change in control and
that results in the Employee receiving severance payments or other benefits
under the American Electric Power Service Corporation Change In Control
Agreement or any other plan, program, agreement or arrangement on account of
such change in control. For purposes of this Section, the term “change in
control” shall have the meaning as defined in the American Electric Power
Service Corporation Change In Control Agreement or such other plan, program,
agreement or arrangement, as applicable.


Section 2.7    “Code” shall mean the Internal Revenue Code of 1986, as amended.


Section 2.8    “Committee” shall mean the Human Resources Committee of the Board
or such other committee to which the Board has delegated the functions of its
Human Resources Committee. The Committee may delegate all or a portion of its
authority under the Plan to an individual or another committee.


Section 2.9    “Company” shall mean American Electric Power Service Corporation
and any successor to all or a major portion of the assets or business of
American Electric Power Service Corporation.


Section 2.10    “Disability” or “Disabled” means that the Eligible Employee has
an illness or injury for which the Eligible Employee has been determined to be
entitled to benefits under the terms of the LTD Plan. An Eligible Employee shall
not be considered Disabled for purposes of this Plan effective at any time the
Eligible Employee is not entitled to benefits under the LTD Plan, under such
circumstances that include (but are not limited to) the termination of the LTD
Plan or the Employee not being in a classification eligible to participate in
the LTD Plan.


3

--------------------------------------------------------------------------------





Section 2.11    “Effective Date” shall mean January 1, 2014.


Section 2.12    “Eligible Employee” shall mean an Employee of the Company, an
AEP System Company or AEP who is designated by the Company, in its sole
discretion, and approved by the Committee in its sole discretion (or by the
Chief Executive Officer of the Company in his or her sole discretion to the
extent so delegated by the Committee) as an employee entitled to benefits, if
any, under the terms of this Plan.


Section 2.13    “Employee” shall mean a person who receives salary, wages or
commissions from the AEP System Companies that are subject to withholding for
the purposes of federal income and employment taxes. The term Employee shall not
include an independent contractor or any other person who the Committee or its
designee determines is not subject to withholding for purposes of federal income
and employment taxes, regardless of any contrary governmental or judicial
determination relating to such employment or withholding tax status.
 
Section 2.14    “Employer” shall mean the Company or any of the AEP System
Companies with respect to which this Plan has been adopted.


Section 2.15    “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended, and regulations thereunder.


Section 2.16    “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.


Section 2.17    “Good Reason Resignation” shall mean an Eligible Employee’s
written resignation within 60 days of the occurrence of any reduction in the
Eligible Employee’s then-current annual Base Salary without the Eligible
Employee’s consent, unless such events are fully corrected by the Employer
within ten days following receipt of written notice from the Eligible Employee;
provided, however, that a uniform percentage reduction of 10% or less in the
annual Base Salary of all Eligible Employees determined by the Committee to be
similarly situated shall not constitute a basis for a Good Reason Resignation.


Section 2.18    “Involuntary Termination” shall mean an Eligible Employee’s
termination of employment initiated by the AEP System Companies for any reason
other than Cause as provided under and subject to the conditions of Article III.
Involuntary Termination does not include a termination of employment due to
Mandatory Retirement, Disability or death. An Eligible Employee’s employment
also shall not be considered an Involuntary Termination if, within thirty (30)
days after the Termination Date, the Eligible Employee receives an offer of
employment with a Purchaser Employer, a Successor or an AEP System Company that
is at the same or higher annual Base Salary and Target Bonus.


Section 2.19    “LTD Plan” means the American Electric Power System Long Term
Disability Plan, as amended from time to time, or any plan providing
continuation of cash payments due to an Eligible Employee’s illness or injury
that may reasonably be expected to


4

--------------------------------------------------------------------------------





prevent the Eligible Employee from performing the duties of the Eligible
Employee’s occupation for a period longer than at least 6 months that is
designated as a successor to that plan or as a replacement for that plan with
respect to the Eligible Employee.


Section 2.20    “LTIP” shall mean the American Electric Power System Long-Term
Incentive Plan, as amended from time to time, including any successor or
replacement plan under which restricted stock units and performance shares are
awarded.


Section 2.21    “Mandatory Retirement” means a Participant’s Termination, if all
of the following conditions are satisfied: (i) the Participant is an officer of
one or more AEP System Companies subject to mandatory retirement at age 65, and
(ii) the Participant’s employment with the AEP System Companies Terminates on
the date the Participant attains age 65 or such later date specified by
resolution of the Board (or such person or committee to whom the Board delegates
the authority to make such determinations) adopted prior to the date the
Participant attains age 65.


Section 2.22    “Participant” shall mean any Eligible Employee who meets the
requirements of Article III and thereby becomes eligible for benefits under the
Plan.


Section 2.23    “Performance Units” shall have the meaning specified in any
document issued by the Company as a Performance Unit Award Agreement pursuant to
the LTIP and that remain outstanding.


Section 2.24    “Plan” shall mean the American Electric Power Executive
Severance Plan as set forth herein, and as the same may from time to time be
amended.
 
Section 2.25    “Plan Administrator” shall mean the individual(s) appointed by
the Committee to administer the terms of the Plan as set forth herein and if no
individual is appointed by the Committee to serve as the Plan Administrator for
the Plan, the Plan Administrator shall be the employee of the Company who heads
up the Human Resources department. Notwithstanding the preceding sentence, in
the event the Plan Administrator is entitled to Severance Benefits under the
Plan, the Committee or its delegate shall act as the Plan Administrator for
purposes of administering the terms of the Plan with respect to the Plan
Administrator. The Plan Administrator may delegate all or any portion of its
authority under the Plan to any other person(s).


Section 2.26    “Release” shall mean the Severance, Release of All Claims and
Noncompetition Agreement in substantially the form attached as Exhibit A,
whereby the Participant agrees (a) to waive and release the Company, AEP, all
AEP System Companies and all affiliated persons and entities, including their
respective officers, directors, employees, agents, and representatives of and
from any and all claims, demands and causes of action; and (b) not to, during
the 12-month period (for Tier 2 Employees) or 24-month period (for Tier 1
Employees) following the Participant’s Termination Date (the “Restricted
Period”), without the Company’s prior written consent, for any reason, directly
or indirectly either as principal, agent, manager, employee, partner,
shareholder, director, officer, consultant or otherwise become engaged or


5

--------------------------------------------------------------------------------





involved, in a manner that relates to or is similar in nature to the specific
duties performed by the Participant at any time during his or her employment
with any AEP System Company, in any business (other than as a less-than three
percent (3%) equity owner of any corporation traded on any national,
international or regional stock exchange or in the over-the-counter market) that
directly competes with the Company or any of the AEP System Companies in


(i)
the business of the harnessing, production, transmission, distribution,
marketing or sale of electricity; or the development or operation of
transmission facilities or power generation facilities; or



(ii)
any other business in which the Company or any of the AEP System Companies is
engaged at the termination of the Participant's employment with the AEP System
Companies.



The provisions of this Section 2.26(b) shall be limited in scope and be
effective only within one or more of the following geographical areas: (A) any
state in the United States where the Company, including the AEP System
Companies, has at least U.S. $25 million in capital deployed as of the
Participant’s Termination Date; or (B) any state or country with respect to
which was conducted a business of any of the AEP System Companies, which
business, or oversight of which business, constituted any part of the
Participant’s employment. The parties intend the above geographical areas to be
completely severable and independent, and any invalidity or unenforceability of
the Release with respect to any one area shall not render the Release
unenforceable as applied to any one or more of the other areas. Nothing in this
Section 2.26(b) shall be construed to prohibit the Participant being retained
during the Restricted Period in a capacity as an attorney licensed to practice
law, or to restrict the Participant from providing advice and counsel in such
capacity, in any jurisdiction where such prohibition or restriction is contrary
to law.


Section 2.27    “Restricted Stock Unit” or “RSU” shall have the meaning set
forth in the terms of each Restricted Stock Unit Award Agreement issued to the
Participant under the LTIP.


Section 2.28    “Severance Benefits” shall mean the severance benefits that a
Participant is eligible to receive pursuant to Article IV, subject to adjustment
pursuant to Article X.


Section 2.29    “Successor” shall mean any other corporation or unincorporated
entity or group of corporations or unincorporated entities which acquires
ownership, directly or indirectly, through merger, consolidation, purchase or
otherwise, of all or substantially all of the assets of the Company or AEP.
 
Section 2.30    “Target Annual Incentive Payment” shall mean shall mean the
award that the Participant would have received under the annual incentive
compensation plan applicable to such Participant for the year in which the
Participant’s Termination occurs, if one hundred percent (100%) of the annual
target award has been earned. Participants not participating in an annual
incentive compensation plan that has predefined target levels will be treated as
though


6

--------------------------------------------------------------------------------





they were participants in an annual incentive plan with such targets and will be
assigned the same annual target percent as their participating peers in a
comparable salary grade.


Section 2.31    “Termination Date” shall mean the date on which the active
employment of the Eligible Employee by the AEP System Companies is severed for
any reason, provided that the Termination Date shall not include any date that
would not be considered to be a separation from service, determined in a manner
consistent with the written policies adopted by the Committee from time to time
to the extent such policies are consistent with the requirements imposed under
Code Section 409A(a)(2)(A)(i).


Section 2.32    “Tier 1 Employee” shall mean the Chief Executive Officer of the
Company and such other Eligible Employees who are approved for such
classification by the Committee in its sole discretion.


Section 2.33    “Tier 2 Employee” shall mean such Eligible Employees other than
Tier 1 Employees who are approved for such classification by the Chief Executive
Officer of the Company in his or her sole discretion.


Section 2.34    “General Severance Plan” shall mean the American Electric Power
Company, Inc. Severance Plan as amended from time to time.


Section 2.35    “Purchaser Employer” shall mean any other corporation or
unincorporated entity or group of corporations or unincorporated entities that
acquires (in one transaction or a series of transactions, whether by purchase,
merger, consolidation, reorganization or otherwise) Control of the AEP System
Company that employs the Eligible Employee or of an AEP System Company or
business unit of an AEP System Company for which such Eligible Employee has
significant work responsibility. Solely for purposes of this Section, the term
“Control” shall mean


(i)
ownership, directly or indirectly, of more than 50% of the then outstanding
stock or of any class of equity interest or voting interest in such AEP System
Company or business unit; or

(ii)
ownership, directly or indirectly, of all or substantially all of the assets of
such AEP System Company or business unit.

    
The term “Purchaser Employer” also shall include all entities that control, that
are controlled by or that are under common control with any such acquiring
corporation or entity.




7

--------------------------------------------------------------------------------





ARTICLE III
PARTICIPATION AND ELIGIBILITY FOR BENEFITS


Section 3.1    Participation. Each Eligible Employee in the Plan who is a Tier 1
Employee or Tier 2 Employee who incurs an Involuntary Termination or a Good
Reason Resignation (other than an Involuntary Termination or Good Reason
Resignation that constitutes a Change in Control Termination) and who satisfies
the conditions of Section 3.2 shall be eligible to receive the Severance
Benefits described in the Plan. An Eligible Employee shall not be eligible to
receive any other severance benefits from the AEP System Companies on account of
an Involuntary Termination or a Good Reason Resignation, unless otherwise
provided in the Plan; provided that if the facts and circumstances surrounding
the termination of employment of such an Eligible Employee satisfies the
requirements to receive the benefits under both this Plan and the General
Severance Plan, such Eligible Employee shall not be precluded from receiving
benefits under the General Severance Plan, provided that the benefits provided
to such a Participant under this Plan shall be adjusted in the manner described
in Article X.


Section 3.2    Conditions.


(a)    Eligibility for any Severance Benefits is expressly conditioned on the
satisfaction of all of the following conditions:


(i)
an Eligible Employee’s written acknowledgment and agreement to comply with the
provisions in Article VI during and after the Eligible Employee’s employment
with the AEP System Companies within such period as may be requested by the
Company;



(ii)
to the extent requested by the Company, execution of a written acknowledgement
and agreement that this Plan supersedes an existing arrangement that provides
severance benefits to the Eligible Employee and/or that the Eligible Employee is
no longer entitled to receive severance benefits pursuant to a prior arrangement
that has expired;



(iii)
execution and return to the Company of the Release (in the form provided by the
Company) by the Participant within 60 days following the Participant’s
Termination Date (or such shorter period of time specified in the Release); and



(iv)
execution by the Participant of a written agreement that authorizes the
deduction of amounts owed to the Company prior to the payment of any Severance
Benefits (or in accordance with any other schedule as the Committee may, in its
sole discretion, determine to be appropriate); provided, that the Committee
determines in its sole discretion that such deduction is not in violation of
Code section 409A.



(b)    If the Committee determines, in its sole discretion, that the Participant
has not fully complied with any of the terms of the Release, the Committee may
deny Severance Benefits not yet in pay status or discontinue the payment of the
Participant’s Severance Benefits and may


8

--------------------------------------------------------------------------------





require the Participant, by providing written notice of such repayment
obligation to the Participant, to repay any portion of the Severance Benefits
already received under the Plan. If the Committee notifies a Participant that
repayment of all or any portion of the Severance Benefits received under the
Plan is required, such amounts shall be repaid within 30 calendar days of the
date the written notice is sent. Any remedy under this paragraph (b) shall be in
addition to, and not in place of, any other remedy, including injunctive relief,
that any AEP System Company may have.


(c)     An Eligible Employee who experiences a termination of employment that is
not an Involuntary Termination or a Good Reason Resignation shall not be
eligible to receive Severance Benefits under the Plan. Specifically, and without
limiting the foregoing, an Eligible Employee shall not be eligible to receive
Severance Benefits upon the Eligible Employee’s:


(i)
voluntary resignation or retirement (other than a voluntary resignation or
retirement that constitutes a Good Reason Resignation);



(ii)
Change in Control Termination;



(iii)
resignation of employment (other than a Good Reason Resignation) before the
job-end date specified by the Employer or while the Employer still desires the
Eligible Employee’s services;



(iv)
termination for Cause;



(v)
termination due to death or Permanent Disability; or



(vi)
failure to return to work within six months of the onset of an approved leave of
absence to the extent such failure to return to work itself constitutes a
separation from service, determined in a manner consistent with the written
policies adopted by the Committee from time to time to the extent such policies
are consistent with the requirements imposed under Code Section
409A(a)(2)(A)(i).



Further, except under circumstances specified in this Plan, an Eligible Employee
shall not be eligible to receive Severance Benefits upon his termination of
employment if the Eligible Employee receives severance benefits pursuant to
another plan, policy, program or arrangement providing benefits upon a
termination of employment or other separation from service.


(d)    Except as otherwise set forth herein, the Committee has the sole
discretion to determine an Eligible Employee’s eligibility to receive Severance
Benefits.


9

--------------------------------------------------------------------------------





ARTICLE IV
DETERMINATION OF SEVERANCE BENEFITS


Section 4.1    Amount of Severance Benefits Upon Involuntary Termination or Good
Reason Resignation. The Severance Benefits to be provided to a Participant who
incurs an Involuntary Termination or a Good Reason Resignation and who satisfies
the conditions of Section 3.2 shall be as follows:


(a)    Salary and Bonus Severance. Participants shall receive salary and bonus
severance as follows:


(i)
Tier 1 Employees shall receive payment equal to 200% of the sum of (A) the Tier
1 Employee’s Base Salary, plus (B) the Tier 1 Employee’s Target Annual Incentive
Payment (with both Base Salary and Target Annual Incentive Payment being
determined without regard to any decrease in such Base Salary or Target Annual
Incentive Payment that would constitute a basis for a Good Reason Resignation).



(ii)
Tier 2 Employees shall receive payment equal to 100% of the sum of (A) the Tier
2 Employee’s Base Salary, plus (B) the Tier 2 Employee’s Target Annual Incentive
Payment (with both Base Salary and Target Annual Incentive Payment being
determined without regard to any decrease in such Base Salary or Target Annual
Incentive Payment that would constitute a basis for a Good Reason Resignation).



(b)    Restricted Stock Unit Awards. Participants shall be considered to have
vested in a fractional portion of the Participant’s Restricted Stock Units (and
related Dividend Equivalent RSUs) provided that the Participant’s Termination
may not otherwise lead to their vesting under the terms of the applicable
Restricted Stock Unit Award Agreement issued to the Participant under the LTIP.
The portion of Participant’s Granted RSUs (and related Dividend Equivalent RSUs)
(as those terms are defined in the applicable Restricted Stock Unit Award
Agreement) that vest under this provision is determined as follows:


(i)
The number of whole months from the Effective Date defined in the RSU Award
Agreement through the Participant’s Termination Date divided by the number of
whole months from that Effective Date until the final Vesting Date specified in
the Vesting Schedule set forth at the beginning of such RSU Award Agreement;



(ii)
Reduced (but not below zero) by the cumulative Percentage of Granted Units for
which the Vesting Date specified in the Vesting Schedule has passed as of the
date the Participant’s Termination Date.



(c)    Performance Unit Awards. A Participant shall be eligible to receive a
pro-rated share of any outstanding award of Performance Units granted to a
Participant in accordance with the terms of the LTIP (a “Performance Unit
Award”), provided that the Participant’s Termination


10

--------------------------------------------------------------------------------





is not due to Termination of Employment Due to the Participant’s Retirement or
Triggering Event (as defined in such Performance Unit Award). This pro-rated
share of any Performance Unit Award shall be calculated by multiplying: (i) the
Performance Unit Award the Participant would have earned for the full
performance period based on the performance of the AEP System Companies as
determined at the end of the applicable performance period by (ii) a fraction,
the numerator of which is the number of full months of the Participant’s
participation from the Grant Date specified in the Performance Unit Award until
the Termination Date and the denominator of which is the total number of months
in the applicable performance period for the Performance Unit Award.


(d)    The provisions of this Plan may provide for payments to the Participant
under certain compensation or bonus plans of the AEP System Companies under
circumstances where such plans would not otherwise provide for payment thereof.
It is the specific intention of the Company that the provisions of this Plan
shall supersede any provisions to the contrary in such plans, to the extent
permitted by applicable law and that such plans not provide benefits that the
Company determines to be duplicative of those provided by this Plan, and such
plans shall be deemed to have been amended to correspond with this Plan without
further action by the Company, the Committee or the Board.


Section 4.2    Other Terminations. If the Eligible Employee’s employment
terminates on account of a reason other than an Involuntary Termination or a
Good Reason Resignation or the Eligible Employee does not otherwise satisfy the
conditions of Section 3.2, the Eligible Employee shall not be entitled to
receive Severance Benefits under this Plan and shall be entitled only to those
benefits (if any) as may be available under the Company’s then-existing benefit
plans and policies at the time of such termination.


Section 4.3    Termination for Cause. If any Eligible Employee’s employment
terminates on account of termination by the Company for Cause, the Eligible
Employee shall not be entitled to receive Severance Benefits under this Plan and
shall be entitled only to those benefits that are legally required to be
provided to the Eligible Employee. Notwithstanding any other provision of the
Plan to the contrary, if the Committee determines that an Eligible Employee
engaged in conduct that constituted Cause at any time prior to the Eligible
Employee’s Termination Date, any Severance Benefits payable to the Eligible
Employee under Section 4.1 shall immediately cease, and the Eligible Employee
shall be required to return any Severance Benefits paid to the Eligible Employee
prior to such determination. If the Company has offset other payments owed to
the Eligible Employee under any other plan or program, it may, in its sole
discretion, waive its repayment right under this Plan solely with respect to the
amount of the offset already taken.


Section 4.4    Reduction of Severance Benefits. The Plan Administrator reserves
the right to make deductions in accordance with applicable law for any monies
owed to the AEP System Companies by the Participant or the value of the property
of the AEP System Companies that the Participant has retained in his or her
possession; provided, however, that no such deduction shall be made if the
Company determines that such would be inconsistent with the requirements of Code
section 409A.






11

--------------------------------------------------------------------------------





ARTICLE V
METHOD AND DURATION OF PAYMENT OF SEVERANCE BENEFITS


Section 5.1    Method of Payment.


(a)    Payment of Cash Severance Benefits. The Severance Benefits described in
Sections 4.1(a) to which a Participant is entitled shall be paid to the
Participant according to the following payment schedule:


(i)
As of the first regular payroll date of the Company that coincides with or
immediately follows the date that is six months after the Participant’s
Termination Date, a payment equal to 50% (for Tier 2 Employees) or 25% (for Tier
1 Employees) of the amount of the Severance Benefits described in Section
4.1(a); and



(ii)
The balance of such benefits shall be paid in 13(for Tier 2 Employees) or 39
(for Tier 1 Employees) equal bi-weekly installments as of such number of
subsequent regular payroll dates of the Company.



Payment under this Section 5.1(a) shall be made by mailing to the last address
provided by the Participant to the Company or such other reasonable method as
determined by the Plan Administrator.


(b)    Payment of Restricted Stock Unit Award Severance Benefits. The Restricted
Stock Unit Award benefit described in Section 4.1(b) shall be satisfied by
converting into a single share of AEP Common Stock each RSU (including each
Granted RSU and each vested Dividend Equivalent RSU) that thereupon becomes
vested. The shares of AEP Common Stock resulting from the conversion of the
vested RSUs shall be delivered to the Participant or to an account set up for
the Participant’s benefit with a broker/dealer designated by the Company (the
“Broker/Dealer Account”) as of the earlier of (i) six months after the
Participant’s Termination Date or (ii) the 15th day of the third month after the
calendar year in which falls the Participant’s Termination Date (or the
immediately preceding business day of such broker-dealer, if that day is not
such a business day). AEP Common Stock and all Participants remain subject to
all applicable legal and regulatory restrictions such as insider trading
restrictions and black-out periods.


(c)    Payment of Performance Unit Award Severance Benefits. Except to the
extent required to be deferred, (such as pursuant to the terms of the American
Electric Power System Stock Ownership Requirement Plan, the American Electric
Power System Incentive Compensation Deferral Plan or any similar or successor
plan), the Performance Unit Award benefit described in Section 4.1(c) shall be
paid following the completion of the applicable performance period for the
Performance Award, but in no event later than two and one-half months
thereafter.


    


12

--------------------------------------------------------------------------------





(d)    Taxes. All payments of Severance Benefits are subject to applicable
federal, state and local taxes and withholdings. The Company, in its discretion,
may reduce the number of shares of AEP Common Stock delivered to the Participant
under Section 5.1(b) to satisfy such tax withholding obligation. The amount of
such reduction shall be based upon the Fair Market Value (as defined in the
LTIP) of AEP Common Stock at that time; provided, however, that any reduction to
a Participant’s vested RSUs for applicable tax withholding shall not exceed such
limits as may be applicable to comply with the requirements of Code Section
409A.


(e)    Participant’s Death; No Interest. In the event of the Participant’s death
prior to payment being made, the amount of such payment shall be paid in
accordance with the terms of an applicable award, or to the extent not specified
by such award, to the Participant’s estate. In no event will interest be
credited on the unpaid balance for which a Participant may become eligible.


Section 5.2    Termination of Eligibility for Benefits. Eligible Employees shall
cease to be eligible to participate in the Plan, and the payment of all
Severance Benefits shall cease upon the occurrence of the earlier of: (i)
subject to Article VIII, termination or modification of the Plan; or (ii)
completion of payment to the Participant of the Severance Benefits for which the
Participant is eligible under Article IV. Further, notwithstanding anything in
the Plan to the contrary, the Committee shall have the right to cease the
payment of all Severance Benefits and to recover payments previously made to the
Participant should the Participant at any time breach the Participant’s
undertakings under the terms of the Plan (including, without limitation, a
determination that the Participant engaged in conduct that constitutes Cause),
the Release the Participant executed to obtain the Severance Benefits under the
Plan, or the covenants set forth in Article VI.




ARTICLE VI
COVENANTS


Section 6.1    General. Upon the Eligible Employee’s execution of the written
acknowledgment and agreement referred to in Section 3.2, the Eligible Employee
shall be subject to the covenants described in this Article VI during the
Eligible Employee’s period of employment with the AEP System Companies and at
any time thereafter (except to the extent the duration of a covenant extending
after an Eligible Employee’s termination of employment is specifically limited
as described below).


Section 6.2    Confidential Information.


(a)    The Eligible Employee acknowledges that all Confidential Information (as
defined below) shall at all times remain the property of the AEP System
Companies. For purposes of this Plan, “Confidential Information” means all
information including, but not limited to, proprietary information and/or trade
secrets, and all information disclosed to the Eligible Employee or known by the
Eligible Employee as a consequence of or through the Eligible Employee’s
employment, which is not generally known to the public or in the industry in
which the AEP System Companies are or may become engaged, about the AEP System


13

--------------------------------------------------------------------------------





Companies’ businesses, products, processes, and services, including, but not
limited to, information relating to research, development, computer program
designs, computer data, flow charts, source or object codes, products or
services under development, pricing and pricing strategies, marketing and
selling strategies, power generating, servicing, purchasing, accounting,
engineering, costs and costing strategies, sources of supply, customer lists,
customer requirements, business methods or practices, training and training
programs, and the documentation thereof. It will be presumed that information
supplied to the AEP System Companies from outside sources is Confidential
Information unless and until it is designated otherwise.


(b)    The Eligible Employee will safeguard, to the extent possible in the
performance of his work for the AEP System Companies, all documents and things
that contain or embody Confidential Information. Except in the course of the
Eligible Employee’s duties to the AEP System Companies or as may be compelled by
law or appropriate legal process, the Eligible Employee will not, during his
employment by the AEP System Companies, or permanently thereafter, directly or
indirectly use, divulge, disseminate, disclose, lecture upon, or publish any
Confidential Information, without having first obtained written permission from
the AEP System Companies to do so; provided, however, that the foregoing shall
not prohibit or impede the Eligible Employee from reporting an act or event,
that the Eligible Employee in good faith believes is a violation of law, to a
relevant law-enforcement agency (such as a federal, state or local law
enforcement agency or official), or to a federal, state or local government
agency, such as the Securities and Exchange Commission, the Internal Revenue
Service, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration or the Department of Labor, or from cooperating in an
investigation conducted by or communicating with such a government agency, or
otherwise making disclosures to such an agency, in each case, that are protected
under federal, state or local whistleblower laws (“Permissible Disclosures”).


Moreover, pursuant to the federal Defend Trade Secrets Act of 2016 (“DTSA”), (i)
no individual will be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made: (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and made solely for the purpose of reporting or
investigating a suspected violation of law; or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal so that it is not made public; and (ii) an individual who is pursuing a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose trade secret information to the attorney of the individual and
use the trade secret information in the court proceeding, if the individual (A)
files any document that contains or reflects the trade secret under seal; and
(B) does not disclose any trade secret except as permitted by court order.


An Eligible Employee does not need the prior authorization of (or to give notice
to) the AEP System Companies regarding any such Permissible Disclosures or
disclosures protected by the DTSA. Notwithstanding the foregoing, no provision
in this Plan or in any Release shall be construed or interpreted as
authorization from the AEP System Companies for an Eligible


14

--------------------------------------------------------------------------------





Employee to disclose any information covered by the AEP System Companies’
attorney-client or attorney work product privileges or a waiver of any such
privilege.


Section 6.3    Non-Solicitation. The Eligible Employee agrees that, during his
employment with the AEP System Companies and for a period of two years following
the termination of his employment, whether the termination is initiated by the
Company or the Eligible Employee, the Eligible Employee shall not, directly or
indirectly,


(i)
solicit or induce, or attempt to solicit or induce, any employee of the AEP
System Companies to leave the AEP System Companies for any reason whatsoever,



(ii)
solicit the services of any employee of the AEP System Companies, nor



(iii)
induce or attempt to induce any customer, client, supplier, agent or independent
contractor of the Company or any of the AEP System Companies to reduce,
terminate, restrict or otherwise alter its business relationship with the
Company or any other AEP System Company,



unless the Company provides the Eligible Employee with its prior, express
written consent. Notwithstanding the foregoing, the Participant shall not be
subject to the requirements of this Section 6.5 if the Company or any of the AEP
System Companies materially breach their obligations under the Plan.


Section 6.4    Return of Confidential Information. Upon termination of the
Eligible Employee’s employment, for whatever reason, whether the termination is
initiated by the Company or the Eligible Employee, or upon request by the AEP
System Companies, the Eligible Employee will deliver to the AEP System Companies
all Confidential Information including, but not limited to, the originals and
all copies of notes, sketches, drawings, specifications, memoranda,
correspondence and documents, records, notebooks, computer systems, computer
disks and computer tapes and other repositories of Confidential Information then
in the Eligible Employee’s possession or under the Eligible Employee’s control,
whether prepared by the Eligible Employee or by others.


Section 6.5    Cooperation. If the Eligible Employee’s employment with the AEP
System Companies is terminated, following the Termination Date, the Eligible
Employee agrees to reasonably cooperate with the AEP System Companies and their
counsel in connection with any matter that arises from or relates to the
Eligible Employee’s relationship with the AEP System Companies by providing
information, reviewing documents, answering questions, or appearing as a witness
in connection with any administrative proceeding, investigation, or litigation;
provided, that such cooperation will not interfere with the Eligible Employee’s
commitment and responsibilities with any subsequent employer. The AEP System
Companies will pay the Eligible Employee’s reasonable expenses, including
travel, incurred in connection with such cooperation.


Section 6.6    Non-Disparagement. Each of the Eligible Employees agrees not to
make any statements that disparage the AEP System Companies, their respective
affiliates, employees,


15

--------------------------------------------------------------------------------





officers, directors, products, or services. Notwithstanding the foregoing,
statements made in the course of sworn testimony in administrative, judicial, or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) shall not be subject to this Section 6.6.


Section 6.7    Equitable Relief.


(a)    By participating in the Plan, the Eligible Employee acknowledges that the
restrictions contained in this Article VI are reasonable and necessary to
protect the legitimate interests of the AEP System Companies, that the Company
would not have established this Plan in the absence of such restrictions, and
that any violation of any provision of this Article VI will result in
irreparable injury to the AEP System Companies. By agreeing to participate in
the Plan, the Eligible Employee represents that his or her experience and
capabilities are such that the restrictions contained in this Article VI will
not prevent the Eligible Employee from obtaining employment or otherwise earning
a living at the same general level of economic benefit as is currently the case.


(b)    The Eligible Employee agrees that the AEP System Companies shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as an equitable accounting of all earnings,
profits, and other benefits arising from any violation of this Article VI, which
rights shall be cumulative and in addition to any other rights or remedies to
which the AEP System Companies may be entitled. It is the intention of the
parties that the provisions of this Article VI shall be enforceable to the
fullest extent permissible by law. If any of the provisions in this Article VI
are hereafter construed to be invalid or unenforceable in any jurisdiction, the
same shall not affect the remainder of the provisions in this Article VI or the
enforceability therein in any other jurisdiction where such provisions shall be
given full effect. If any provision of this Article VI shall be deemed
unenforceable, in whole or in part, this Article VI shall be deemed to be
amended to delete or modify the offending part so as to alter this Article VI to
render it valid and enforceable.


(c)    The Eligible Employee irrevocably and unconditionally: (i) agrees that
any suit, action, or other legal proceeding arising out of this Article VI,
including without limitation, any action commenced by the AEP System Companies
for preliminary and permanent injunctive relief or other equitable relief, may
be brought in the United States District Court for the Southern District of
Ohio, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Ohio; (ii) consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding; (iii) waives any right to a jury trial; and (iv) waives any
objection which the Eligible Employee may have to the laying of venue of any
such suit, action or proceeding in any such court. Eligible Employees also
irrevocably and unconditionally consent to the service of any process,
pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 9.2.


Section 6.8    Survival of Provisions. The obligations contained in this Article
VI shall survive the termination of an Eligible Employee’s employment with the
AEP System Companies and shall be fully enforceable thereafter.






16

--------------------------------------------------------------------------------





ARTICLE VII
PLAN ADMINISTRATION; DUTIES OF THE COMPANY, THE COMMITTEE AND
THE PLAN ADMINISTRATOR; AND CLAIMS


Section 7.1    Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and the
Committee, to properly administer the Plan. The Plan Administrator shall have
the full power, authority, and discretion to construe, interpret, and administer
the Plan, to make factual determinations, to correct deficiencies therein, and
to supply omissions. All decisions, actions, and interpretations of the Plan
Administrator shall be final, binding, and conclusive upon the parties, subject
only to determinations by the Plan Administrator, with respect to denied claims
for Severance Benefits. The Plan Administrator may adopt such rules and
regulations and may make such decisions as it deems necessary or desirable for
the proper administration of the Plan. The Plan Administrator shall be a “named
fiduciary” within the meaning of ERISA.


Section 7.2    Payment. Payments of Severance Benefits to Participants shall be
made in such amount as determined by the Committee under Article IV (subject to
adjustment as set forth in Article X), from the Company’s general assets, in
accordance with the terms of the Plan, as directed by the Committee.


Section 7.3    Discretion. Any decisions, actions or interpretations to be made
under the Plan by the Board, the Committee and the Plan Administrator, acting on
behalf of either, shall be made in each of their respective sole discretion, not
in any fiduciary capacity and need not be uniformly applied to similarly
situated individuals and such decisions, actions or interpretations shall be
final, binding and conclusive upon all parties. As a condition of participating
in the Plan, each Eligible Employee acknowledges that all decisions and
determinations of the Board, the Committee, and the Plan Administrator shall be
final and binding on the Eligible Employee, his or her beneficiaries, and any
other person having or claiming an interest under the Plan on his or her behalf;
provided, however, that the Eligible Employee shall have the right to challenge
any such decisions and determinations in accordance with the claims and appeals
procedures set forth in Section 7.4 and applicable law.


Section 7.4    Claims Administration.


(a)    Each Participant under this Plan may contest only the calculation and
administration of the Severance Benefits awarded by completing and filing with
the Plan Administrator a written request for review in the manner specified by
the Plan Administrator. No claim or appeal is permissible as to a Participant’s
eligibility for or amount of Severance Benefits or as to whether a Participant’s
termination constitutes an Involuntary Termination or a Good Reason Resignation,
which are decisions made solely within the discretion of the Company, and the
Committee acting on behalf of the Company. No person may bring an action for any
alleged wrongful denial of Plan benefits in a court of law unless the claims
procedures described in this Article VII are exhausted and a final determination
is made by the Plan Administrator. If the


17

--------------------------------------------------------------------------------





terminated Participant or interested person challenges a decision by the Plan
Administrator, a review by the court of law will be limited to the facts,
evidence and issues presented to the Plan Administrator during the claims
procedure set forth in this Article VII. Facts and evidence that become known to
the terminated Participant or other interested person after having exhausted the
claims procedure must be brought to the attention of the Plan Administrator for
reconsideration. Issues not raised with the Plan Administrator will be deemed
waived.


(b)    Before the date on which payment of Severance Benefits commence, each
such application must be supported by such information as the Plan Administrator
deems relevant and appropriate. In the event that any claim relating to the
administration of Severance Benefits is denied in whole or in part, the
terminated Participant or his or her beneficiary (the “Claimant”) whose claim
has been so denied shall be notified of such denial in writing by the Plan
Administrator within 90 days after the receipt of the claim for benefits. This
period may be extended an additional 90 days if the Plan Administrator
determines such extension is necessary and the Plan Administrator provides
notice of extension to the Claimant prior to the end of the initial 90-day
period. The notice advising of the denial shall specify the following: (i) the
reason or reasons for denial; (ii) make specific reference to the Plan
provisions on which the determination was based; (iii) describe any additional
material or information necessary for the Claimant to perfect the claim
(explaining why such material or information is needed); and (iv) describe the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination on review.


(c)    A Claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial. Such notice shall be filed
within 60 calendar days of notification by the Plan Administrator of the denial
of a claim, shall be made in writing, and shall set forth all of the facts upon
which the appeal is based. Appeals not timely filed shall be barred. The Plan
Administrator shall consider the merits of the Claimant’s written presentations,
the merits of any facts or evidence in support of the denial of benefits, and
such other facts and circumstances as the Plan Administrator shall deem
relevant.


(d)    The Plan Administrator shall render a determination upon the appealed
claim which determination shall be accompanied by a written statement as to the
reasons therefore. The determination shall be communicated to the Claimant
within 60 days of the Claimant’s request for review, unless the Plan
Administrator determines that special circumstances require an extension of time
for processing the claim. In such case, the Plan Administrator shall notify the
Claimant of the need for an extension of time to render its decision prior to
the end of the initial 60-day period, and the Plan Administrator shall have an
additional 60-day period to make its determination. The determination so
rendered shall be binding upon all parties. If the determination is adverse to
the Claimant, the notice shall: (i) provide the reason or reasons for denial;
(ii) make specific reference to the Plan provisions on which the determination
was based; (iii) include a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the Claimant’s claim for
benefits; and (iv) state that the Claimant has the right to bring an action
under section 502(a) of ERISA.






18

--------------------------------------------------------------------------------





ARTICLE VIII
AMENDMENT, TERMINATION AND DURATION


Section 8.1    Amendment, Suspension and Termination.


(a)    Except as otherwise provided in paragraph (b) hereof, the Committee or
its delegee shall have the right, at any time and from time to time, to amend,
suspend, or terminate the Plan in whole or in part, for any reason or without
reason, and without either the consent of or the prior notification to any
Eligible Employee, by a formal written action. No such amendment shall give the
Company the right to recover any amount paid to a Participant prior to the date
of such amendment or to cause the cessation of Severance Benefits already
approved for a Participant who has returned to the Company an executed Release
as required under Section 3.2 (except as otherwise contemplated by the terms of
the Plan).


(b)    Any amendment, modification or termination of the Plan undertaken
pursuant to paragraph (a) hereof that (i) reduces or eliminates Plan benefits,
(ii) terminates the participation of one or more Eligible Employees, or (iii)
modifies the notice provisions of this Section 8.1(b), shall be effective 12
months (or such longer period as determined by the Committee or its delegee)
after the date that each affected Eligible Employee is provided written notice
of such amendment, modification or termination.


Section 8.2    Duration. Unless terminated sooner by the Committee or its
delegee, the Plan shall continue in full force and effect until termination of
the Plan pursuant to Section 8.1; provided, however, that after the termination
of the Plan, if any Participant terminated employment on account of an
Involuntary Termination or a Good Reason Resignation prior to the termination of
the Plan and is still receiving Severance Benefits under the Plan, the Plan
shall remain in effect until all of the obligations of the Company are satisfied
with respect to such Participant.




ARTICLE IX
MISCELLANEOUS


Section 9.1    Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, continently or
otherwise, under this Plan.


Section 9.2    Notices. All notices and other communications required hereunder
shall be in writing and shall be delivered personally or mailed by registered or
certified mail, return


19

--------------------------------------------------------------------------------





receipt requested, or by overnight express courier service. In the case of the
Participant, mailed notices shall be addressed to him or her at the home address
which he or she most recently communicated to the Company in writing. In the
case of the Company, mailed notices shall be addressed to the Plan
Administrator.


Section 9.3    Successors. Any Successor to the Company or AEP shall assume the
obligations under this Plan and expressly agree to perform the obligations under
this Plan.


Section 9.4    Other Payments. Except as otherwise provided in this Plan, no
Participant shall be entitled to any cash payments or other severance benefits
under any of the Company’s then current severance pay policies for a termination
that is covered by this Plan for the Participant.


Section 9.5    No Mitigation. Except as otherwise set forth in the Plan,
Participants shall not be required to mitigate the amount of any Severance
Benefits provided for in this Plan by seeking other employment or otherwise, nor
shall the amount of any Severance Benefits provided for herein be reduced by any
compensation earned by other employment or otherwise, except if the Participant
is re-employed by the AEP System Companies, in which case Severance Benefits
shall cease.


Section 9.6    No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Eligible
Employee or any person whosoever, the right to be retained in the service of the
AEP System Companies, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.


Section 9.7    Severability of Provisions. If any provision of this Plan shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.


Section 9.8    Heirs, Assigns, and Personal Representatives. This Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.


Section 9.9    Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.


Section 9.10    Gender and Number. Where the context admits: words in any gender
shall include any other gender, and, except where otherwise clearly indicated by
context, the singular shall include the plural, and vice-versa.




20

--------------------------------------------------------------------------------





Section 9.11    Unfunded Plan. The Plan shall not be funded. No Participant
shall have any right to, or interest in, any assets of the AEP System Companies
that may be applied by the AEP System Companies to the payment of Severance
Benefits.


Section 9.12    Payments to Incompetent Persons. Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipting therefore shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.


Section 9.13    Lost Payees. A benefit shall be deemed forfeited if the Plan
Administrator is unable to locate a Participant to whom Severance Benefits are
due. Such Severance Benefits shall be reinstated if application is made by the
Participant for the forfeited Severance Benefits while this Plan is in
operation.


Section 9.14    Controlling Law. This Plan shall be construed and enforced
according to the laws of the State of Ohio without regard to the application of
choice of law rules to the extent not superseded by Federal law.




ARTICLE X
COORDINATION WITH GENERAL SEVERANCE PLAN


Section 10.1    Coordination Generally. If a Participant becomes entitled to
receive the benefits under both this Plan and the General Severance Plan (a
“Dual Participant”), the benefits provided under this Plan shall be adjusted in
the manner described in this Article X.


Section 10.2    Salary and Bonus Severance. The amount of cash to be paid to the
Dual Participant as Severance Benefits described in Section 4.1(a) shall be
reduced (but not below $0) by an amount equal to the lump sum severance
allowance calculated under the General Severance Plan (currently set forth in
Sections 3.1 or 3.2, as appropriate, of the General Severance Plan), and that
reduced amount shall be paid in the time and manner described in Section 5.1(a)
of this Plan, notwithstanding any different payment schedule that may be
specified in the General Severance Plan.


Section 10.3    Continuation of Medical and Dental Coverage. The provisions of
this Plan shall not preclude a Dual Participant from receiving an option to
continue medical coverage under the terms and conditions as may then be made
available to such Dual Participant (or his or her surviving covered dependents)
under the terms of the General Severance Plan (currently set forth in Section
3.3 of the General Severance Plan).


Section 10.4    Administration of Claims Involving Article X. All determinations
of regarding entitlement to benefits described in the General Severance Plan
shall be made in accordance with the terms set forth in the General Severance
Plan. The Committee and the Plan Administrator under this Plan may, in their
sole discretion, consult with any one or more


21

--------------------------------------------------------------------------------





individuals who are involved in the administration of the General Severance Plan
in connection with making any determinations regarding the Severance Benefits to
be provided under this Plan.


22

--------------------------------------------------------------------------------





EXHIBIT A
to
American Electric Power Executive Severance Plan


SEVERANCE, RELEASE OF ALL CLAIMS AND NONCOMPETITION AGREEMENT


1.    This Severance, Release of All Claims and Noncompetition Agreement
("Agreement") is entered into by and between <<FULLNAME>>, herein after referred
to, together with his/her heirs, executors, administrators, successors, assigns
and personal representatives, as "Employee", and American Electric Power Company
Inc., hereinafter referred to, together with all its past, present and future
affiliated, parent and/or subsidiary organizations and divisions, and all past,
present and future officers, directors, members, employees and agents of each,
in both their individual and representative capacities, as the "Company".


2.    Severance Allowance. The Company shall provide Employee [the applicable
Severance Benefits described in Section 4.1 of the American Electric Power
Executive Severance Plan, as amended], subject to such deductions as required by
law including, if applicable, repayment of the pay advance made to Employee on
or about April 12, 2001, that is not deducted from other amounts paid or payable
to Employee.


3.    Consideration. Employee acknowledges that the benefits described in this
Agreement are benefits to which he/she would not be entitled but for this
Agreement.


4.     Release and Waiver of Claims. In consideration of the foregoing benefits,
subject to Section 10 of this Agreement (Protected Activity), Employee, on
behalf of Employee and his/her heirs, executors, administrators, successors,
assigns and personal representatives, hereby releases and forever discharges the
Company (as defined on page one of this Agreement) and the Company’s long-term
disability plans (including any trustees, custodians and administrators engaged
in connection with the administration of claims or assets maintained in
connection with any such plans) of and from any and all legal, equitable, and
administrative claims and demands of every name, type, act and nature, arising
out of or existing by reason of any known or unknown act or inaction whatsoever
and occurring prior to execution of this Agreement. This release includes, but
is not limited to, any claims, charges, complaints, grievances, causes of action
(known or unknown), demands, injuries (whether personal, emotional or other),
unfair labor practices, or suits arising, directly or indirectly, out of
Employee's employment with and/or separation of employment from the Company, and
includes, but is not limited to claims, charges, complaints, actions, demands or
suits which may be, have, or might have been asserted, whether in contract or in
tort, and whether under common law or under federal, state or local statute,
regulation or ordinance. Claims, actions and demands released herein include but
are not limited to those based on allegations of wrongful discharge,
retaliation, personal injury and/or breach of contract; those arising under
state or local discrimination, fair employment practices, and/or wage and hour
laws; for West Virginia employees, those arising under the West Virginia Human
Rights Act; those arising under Title


23

--------------------------------------------------------------------------------





VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, as amended,
the Fair Labor Standards Act, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Rehabilitation Act of 1973, the Americans With Disabilities Act
(“ADA”) and Executive Order 11246, (all as amended); those arising under the
Uniformed Services Employment and Re-employment Rights Act of 1994 (“USERRA”),
the Worker Adjustment and Retraining Notification Act (“WARN”), the Labor
Management Relations Act (“LMRA”), the National Labor Relations Act (“NLRA”),
and the Family and Medical Leave Act (“FMLA”); and those arising under
applicable securities laws. Also released are any claims and demands related to
entitlement to long-term disability benefits under any Company long-term
disability plan. Excluded from this Agreement are any pending or as yet
unaccrued worker’s compensation/occupational disease claims, vested pension
benefits and claims which cannot be waived by law. Employee is waiving any right
to recover any individual relief from the Company (including back pay, front
pay, reinstatement or other legal or equitable relief) in any charge, complaint,
lawsuit or other proceeding brought by Employee or on Employee's behalf against
the Company pertaining to events occurring prior to execution of this Agreement.
Employee further waives any claim Employee may have for reemployment with the
Company and agrees not to seek such employment or reemployment by the Company in
the future.


5.    Agreement Not to Compete. Employee agrees not to, during the [12 or 24, as
applicable]-month period following the Employee’s Termination Date (the
“Restricted Period”), without the Company’s prior written consent, for any
reason, directly or indirectly either as principal, agent, manager, employee,
partner, shareholder, director, officer, consultant or otherwise, become engaged
or involved, in a manner that relates to or is similar in nature to the specific
duties performed by the Employee at any time during his or her employment with
any the Company, in any business (other than as a less-than three percent (3%)
equity owner of any corporation traded on any national, international or
regional stock exchange or in the over-the-counter market) that directly
competes with the Company in


(i)    the business of the harnessing, production, transmission, distribution,
marketing or sale of electricity; or the development or operation of
transmission facilities or power generation facilities; or


(ii)    any other business in which the Company is engaged at the termination of
the Employee's employment with the Company.


The provisions of this Section 5 shall be limited in scope and be effective only
within one or more of the following geographical areas: (A) any state in the
United States where the Company has at least U.S. $25 million in capital
deployed as of the Employee’s Termination Date; or (B) any state or country with
respect to which the Company conducted a business, which, or oversight of which,
constituted any part of the Employee’s employment. The parties intend the above
geographical areas to be completely severable and independent, and any
invalidity or unenforceability of this Agreement with respect to any one area
shall not render this Agreement unenforceable as applied to any one or more of
the other areas. Nothing in this Section 5 shall be construed to prohibit the
Employee being retained during the Restricted Period in a capacity as an
attorney licensed to practice law, or to restrict the Employee from providing
advice and counsel


24

--------------------------------------------------------------------------------





in such capacity, in any jurisdiction where such prohibition or restriction is
contrary to law.


6.    Cessation of Employment and (where applicable) LTD Benefits. If Employee
has any claim of any benefit entitlement attributable to a disability of
Employee, Employee further acknowledges and understands that, as a consequence
of accepting the benefits referenced in this Agreement, and signing this
Agreement, Employee’s employment with the Company is terminated, the payment (if
applicable) of any long-term disability benefits will cease, any claim of
entitlement to long-term disability benefits is released, and that any existing
reduction of employee contributions toward the cost of medical, dental, life and
any other coverages will also cease, subject to Employee’s rights to
continuation of coverages pursuant to applicable law. In any event, Employee
acknowledges that Employee shall no longer be entitled to any continued
employment with the Company.


7.     Resignation of Director, Officer and Manager Positions. To the extent
Employee has retained any director, officer and/or manager positions with the
Company subsequent to Employee’s termination of employment, and to the extent
Employee has not already done so, Employee, by executing this Agreement on the
date set forth below, hereby resigns, effective immediately, from any and all
director, officer and manager positions with the Company.


8.    Acknowledgement of Covenants. Employee reaffirms that Employee shall
comply with the provisions in Article VI of the American Electric Power
Executive Severance Plan, as amended (the “Executive Severance Plan”), during
and after the Employee’s employment with the Company.


9.    No Admission of Liability. Employee understands that the Company believes
that Employee has no valid claim against the Company and that this Agreement is
being offered to give Employee a source of income and benefits while he/she
attempts to obtain other employment. The fact that this Agreement is offered to
the Employee in the first place will not be understood as an indication that the
Company believes that Employee has been injured, discriminated against or
treated unlawfully in any respect.


10.    Protected Activity. (A) Employee understands and acknowledges that
nothing in this Agreement prohibits, penalizes, or otherwise discourages him/her
from reporting, providing testimony regarding, or otherwise communicating any
nuclear safety concern, workplace safety concern, or public safety concern to
the U.S. Nuclear Regulatory Commission (NRC) or the U.S. Department of Labor
(DOL). Employee further understands and acknowledges that the provisions of this
Agreement are not intended to restrict his communication with, or full
cooperation in, proceedings or investigations by any agency relating to nuclear
regulatory or safety issues. Employee understands that nothing in the Agreement
waives his/her right to file a claim with the DOL pursuant to Section 211 of the
Energy Reorganization Act, but the Employee expressly waives his/her right to
recover any and all damages or other equitable relief, including, but not
limited to reinstatement, back pay, front pay, compensatory damages, attorney
fees or costs, that may be awarded to the Employee by the DOL as a result of
such a claim.




25

--------------------------------------------------------------------------------





(B) Nothing in this Agreement (including but not limited to the release and
waiver of claims and the confidentiality, cooperation, non-disparagement, return
of property and any other limiting provisions) (1) affects or limits Employee’s
right to challenge the validity of this Agreement under the ADEA or the Older
Workers Benefit Protection Act (where Employee is age 40 or older) or (2)
prevents Employee from filing a charge or complaint with, from communicating
with or from participating in an investigation or proceeding conducted by, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, the National Labor Relations Board, the Securities and Exchange
Commission, the Internal Revenue Service, the Department of Justice or any other
federal, state or local agency charged with the enforcement of any laws,
including providing documents or other information. This Agreement does not
limit any right Employee may have, where eligible, to receive an award from a
government agency (and not the Company) for information provided to the
government agency.


11.    Entire Agreement. Employee and the Company acknowledge that this
Agreement contains the entire agreement and understanding of the parties and
that no other representation or agreement of any kind whatsoever has been made
to Employee by the Company or by any other person or entity to cause Employee to
sign this Agreement.    


12.    Applicable Law . This Agreement shall be governed and interpreted in
accordance with the laws of Ohio and applicable federal law.


13.    Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, the Company and Employee agree that such determination
shall not affect the other provisions and that all other provisions shall be
enforced as if the invalid provision were not a part of this Agreement.


14.    EMPLOYEE NOTICE: PLEASE READ CAREFULLY BEFORE SIGNING THIS SEVERANCE,
RELEASE OF ALL CLAIMS AND NONCOMPETITION AGREEMENT.
YOU HAVE TWENTY-ONE (21) CALENDAR DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT.
SHOULD YOU SIGN THE AGREEMENT, YOU HAVE THE RIGHT TO REVOKE IT, IN WRITING, FOR
A PERIOD OF SEVEN (7) CALENDAR DAYS AFTER YOU SIGN IT. THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN-DAY REVOCATION PERIOD HAS
EXPIRED.


YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. YOU
MAY HAVE RIGHTS OR CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT
AND/OR OLDER WORKERS BENEFIT PROTECTION ACT. IF YOU WORK IN WEST VIRGINIA, YOU
ARE FURTHER ADVISED THAT THE TOLL FREE NUMBER OF THE WEST VIRGINIA STATE BAR
ASSOCIATION IS 1-800-642-3617.


15. Conclusion. The parties have read the foregoing Severance, and Release of
All Claims and Noncompetition Agreement and fully understand it. They now
voluntarily sign this


26

--------------------------------------------------------------------------------





Agreement on the date indicated, signifying their agreement and willingness to
be bound by its terms.
Employee
 
American Electric Power Company, Inc.
 
 
 
 
 
 
By
 



27